                 Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
MAERSK LINE, A.S.

           Plaintiff,

vs.                                                             Civil Action No.: ________

PORTS AMERICA CHESAPEAKE, LLC,
                                                                COMPLAINT
          Defendant.
------------------------------------------------------------x

           Plaintiff MAERSK LINE, A.S. ("Maersk" or "Plaintiff'), by and through its attorneys,

Freehill Hogan & Mahar LLP, as and for its Complaint against defendant Ports America

Chesapeake, LLC alleges upon information and belief as follows:

           1.      This is an Admiralty and Maritime claim within the meaning, of Rule 9(h) of the

Federal Rules of Civil Procedure and within the admiralty jurisdiction of this Court pursuant to

28 U.S.C. §1333.

           2.      The Court also has jurisdiction over this claim per 28 U.S.C. § 1332 in that the

citizenship of the parties is diverse and the amount in controversy exceeds $75,000.00, exclusive

of interest and costs.

           3.      The court also has pendent, ancillary and supplemental jurisdiction pursuant to 28

U.S.C. § 1367.

           4.      Venue is proper in this district pursuant to 28.U.S.C. §1391, as defendant has

consented to the personal jurisdiction of this Court pursuant to the terms of the contract between

the parties.




537381.1
                Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 2 of 7




                                            PARTIES

           5.    At all times material hereto, Maersk was and still is a business entity organized

and existing under the laws of Denmark with an office and place of business in care of an agent,

Maersk Agency U.S.A Inc., located at 180 Park Ave., Florham Park, New Jersey 07932. At all

times material hereto Maersk was and still is engaged in business as a common carrier of

merchandise by water for hire and was the common carrier of the two shipments at issue in this

litigation.

           6.    At all times material hereto, Defendant Ports America Chesapeake, LLC

(“PACL” or “Defendant”)) was and is a limited liability company formed in Delaware which

maintains a principal place of business in Maryland, and was and is engaged in business as, inter

alia, a marine stevedore and/or terminal operator. Based on information and belief, the members

of PACL are citizens of Maryland.

                                              FACTS

           7.    In July 2018, non party Maersk Agency U.S.A., Inc., as agent for Plaintiff

Maersk, entered into an “Agreement for Terminal Services” with PACL for various container

terminal services at the Port of Baltimore (hereinafter, “the Terminal Services Agreement”).

           8.    Plaintiff issued waybill no. 606795913 dated November 19, 2019 for the shipment

of several containers of cosmetic products, including container no. TKCU6769272 (hereinafter,

“Container One”), from Le Havre, France to Baltimore, Maryland (hereinafter, “the First

Shipment”). The waybill identified the shipper as Philippe Fauveder & Cie Le Harve, as agent

for Century Express, and the consignee as Century Express.

           9.    Plaintiff issued waybill no. 588029295 dated November 20, 2019 for the shipment

of several containers of cosmetic products, including container no. SUDU6611979 (hereinafter,

                                                 2
537381.1
                 Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 3 of 7




“Container Two”), from Le Havre, France to Baltimore, Maryland (hereinafter, “the Second

Shipment”). The waybill identified the shipper as Philippe Fauveder & Cie Le Harve, as agent

for Century Express, and the consignee as Century Express.

           10.    The goods stowed inside Container One and Container Two were duly loaded

onto the M/V WIDE BRAVO in good order and condition in Le Harve, France and remained in

good order and condition during the period they remained in the physical possession of Maersk,

which ended when the containers were discharged from the vessel at Seagrit Marine Terminal in

Baltimore, Maryland on/about November 27, 2019.

           11.    Seagrit Marine Terminal is operated by Defendant PACL.

           12.    Defendant PACL provided container terminal services, as per the Container

Services Agreement, with respect to the First Shipment and the Second Shipment, which services

included responsibility for safe care, handling and custody of Container One and Container Two,

on and after discharge at the Seagrit Marine Terminal.

           13.    Container One was picked up at the Seagrit Marine Terminal on December 4,

2019 and delivered on that same day to Baltimore International Warehouse & Transportation,

Inc. (“BIWT”).

           14.    On December 5, 2019, BIWT warehouse personnel opened the doors to Container

One and noticed that a portion of the goods appeared to be missing.

           15.    Container Two was picked up at the Seagrit Marine Terminal on December 5,

2019 and delivered on that same day to BIWT.

           16.    On December 9, 2019, BIWT warehouse personnel opened the doors to Container

Two and noticed that a portion of the goods appeared to be missing.




                                                3
537381.1
                 Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 4 of 7




           17.    A portion of the goods in Container One were lost, stolen, pilfered, or otherwise

went missing during the period they remained in the physical or constructive possession of

PACL between November 27, 2019 and December 4, 2019.

           18.    A portion of the goods in Container Two were lost, stolen, pilfered, or otherwise

went missing during the period they remained in the physical or constructive possession of

PACL between November 27, 2019 and December 5, 2019.

           19.    Century Express alleges it is the owner of the First Shipment and has made claim

against Maersk alleging a portion of the goods in Container One was not in like good order when

delivered, but rather was lost, stolen, pilfered, or otherwise went missing at some point between

loading and delivery (hereinafter, “Claim One”).

           20.    Despite denying responsibility for the loss, Maersk agreed to settle Claim One

with Century Express in exchange for a settlement payment in the amount of $144,500.00 made

on/about July 3, 2020.

           21.    Century Express alleges it is the owner of the Second Shipment and has made

claim against Maersk alleging a portion of the goods in Container Two was not in like good

order when delivered, but rather was lost, stolen, pilfered, or otherwise went missing at some

point between loading and delivery (hereinafter, “Claim Two”).

           22.    Despite denying responsibility for the loss, Maersk agreed to settle Claim Two

with Century Express in exchange for a settlement payment in the amount of $38,842 made

on/about June 12, 2020.

                       FIRST CAUSE OF ACTION--INDEMNIFICATION

           23.    Plaintiff repeats and realleges each and every allegation set forth above in

paragraphs 1 through 22 with the same force and effect as if repeated here at length.

                                                  4
537381.1
                 Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 5 of 7




           24.    The cargo loss alleged by Century Express with respect to Claim One and Claim

Two was caused solely by the fault, negligence, gross negligence and/or lack of care, breach of

contract, breach of warranty (express or implied), omission of other wrongful act on the part of

the Defendant, its agents, or sub-contractors.

           25.    As a result of the foregoing, Defendant must indemnify Maersk for all amounts

paid by Maersk to settle Claim One and Claim Two, as well as attorneys’ fees and costs.

                  SECOND CAUSE OF ACTION—BREACH OF CONTRACT

           26.    Plaintiff repeats and realleges each and every allegation set forth above in

paragraphs 1 through 25 with the same force and effect as if repeated here at length.

           27.    In failing to properly protect, secure, safeguard, and otherwise prevent the theft,

pilferage, or unauthorized removal of a portion of the goods contained in Container One and

Container Two during the period when Container One and Container Two remained in the

physical and/or constructive possession of Defendant, Defendant has breached the provisions of

the Terminal Services Agreement.

           28.    As a result of Defendant’s breach of the terms of the Terminal Services

Agreement, Defendant must reimburse, indemnify, or otherwise make Maersk whole for and

with respect to the settlement payments Maersk paid to Century Express in order to settle Claim

One and Claim Two. Defendant is also liable to Plaintiff for any attorneys’ fees and costs due

under the terms of the Terminal Services Agreement.

  THIRD CAUSE OF ACTION—BREACH OF DUTY AS A TERMINAL OPERATOR

           29.    Plaintiff repeats and realleges each and every allegation set forth above in

paragraphs 1 through 28 with the same force and effect as if repeated here at length.




                                                   5
537381.1
                 Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 6 of 7




           30.    Defendant breached its obligations and duties as a marine terminal operator

and/or stevedore by failing to properly protect, secure, safeguard, and otherwise prevent the

theft, pilferage, or unauthorized removal of a portion of the goods contained in Container One

and Container Two during the period when Container One and Container Two remained in the

physical and/or constructive possession of Defendant.

           31.    By reason of the foregoing, Defendant caused damage to Plaintiff and is liable for

the full sum Plaintiff has expended to settle Claim One and Claim Two with Century Express,

plus attorneys’ fees and costs.

                          FOURTH CAUSE OF ACTION--BAILMENT

           32.    Plaintiff repeats and realleges each and every allegation set forth above in

paragraphs 1 through 31 with the same force and effect as if repeated here at length.

           33.    Defendant acted as a bailee of the cargo for good consideration. Defendant was

thereby a bailee who warranted and had a legal duty to safely keep, care for and deliver the cargo

in the same condition as when entrusted to it and to perform its services as a bailee or to ensure

that those services were performed with reasonable care and in a non-negligent and workmanlike

manner. Defendant breached its bailment obligations and negligently failed to safeguard, store

and deliver the cargo in as good condition as when entrusted to it.

           34.    By reason of the foregoing, Defendant is liable to Plaintiff for the amounts

expended by Plaintiff to settle Claim One and Claim Two with Century Express, plus attorneys

fees and costs.

                                              PRAYER

           WHEREFORE, Plaintiff prays the Court enter a judgment on its Complaint against

Defendant in the principal amount of $183,342.00, together with an award of costs, costs of suit,

                                                  6
537381.1
              Case 1:20-cv-10506 Document 1 Filed 12/11/20 Page 7 of 7




interest and reasonable attorneys’ fees, and for such other and other relief as the Court deems just

and proper.

Dated: New York, New York
       December 11, 2020

                                                     Respectfully submitted,
                                                     FREEHILL HOGAN & MAHAR, LLP



                                               By:_____________________________________
                                                    William J. Pallas
                                                    William Yost
                                                    Attorneys for Plaintiff MAERSK LINE A/S
                                                    80 Pine Street
                                                    New York, NY 10005
                                                    (212) 425-1900
                                                    Pallas@freehill.com
                                                    Yost@freehill.com




                                                 7
537381.1
